CAMPBELL, District Judge.
After a review of my notes of the testimony taken at the trial hereip, the exhibits received in evidence, briefs and arguments of counsel, and the authorities therein cited, I am of the opinion that the plaintiff has shown by clear unequivocal and convincing evidence that the defendant was on the date of his naturalization, and for some time prior thereto, an active member of the German American Bund, and that he fully understood and believed in the aims and purposes of that organization. I have already filed in this and other cases consolidated herewith my findings of fact and conclusions of law relative to the aims, purposes and organization of the German-American Bund and its predecessor organizations. Since the defendant was, at the time he took his oath of allegiance to-the United States, a member of this reprehensible organization, actively participating in its nefarious activities, I am of the opinion that contrary to his oath he was not attached to the principles of the Constitution of the United States and was not well disposed to the good order and happiness of the United States at the time he took his said oath, and that at said time he had mental reservations in renouncing his allegiance to the German Reich and in accepting allegiance to the United States of America and was therefore guilty of fraud.
Accordingly, the prayer of the plaintiff’s complaint is granted and a decree setting aside and cancelling the defendant’s certificate of naturalization, and directing the surrender of such certificate to the Clerk of this Court, and enjoining and restraining the defendant from claiming any right, privilege, benefit or advantage whatsoever under said certificate of naturalization, will enter.
Counsel for the plaintiff may prepare and file with the Court, in writing, within ten-days from the date hereof, proposed findings of fact, conclusions of law, and a draft of a proposed decree, consistent with the-views herein expressed, delivering copies-thereof to counsel for the defendant. Within ten days of the receipt of such-, copies counsel for the defendant may prepare and file with the Court, in writing, his observations with reference thereto and suggestions for the modification thereof, delivering a copy of such observations and suggestions to counsel for the plaintiff. Within five days thereafter counsel for the plaintiff may present to the Court, in writing, his reply to such observations and suggestions. Whereupon, the matter of making findings of fact, conclusions of law and: a decree herein will be taken by the Court without further argument.